Citation Nr: 1506378	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at a hearing before the RO in January 2007.  A transcript of the hearing has been associated with the record.

In August 2014, the Board remanded this claim for additional development.  For the reasons discussed in detail below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board remanded the Veteran's claim in order to obtain a VA eye examination.  Specifically, the examiner was asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that left eye conditions of iritis and photophobia were incurred in service, or were otherwise related to any aspect of the Veteran's service, to include the documented eye injury in April 1964. 

The Board also remanded the Veteran's claim in order to assist in determining the nature and etiology of the Veteran's scars above the left eye.  The examiner was asked to state whether it is at least as likely as not that the scars above the left eye are etiologically related to the Veteran's service, specifically to include his documented eye injury in April 1964.

The Veteran was afforded a VA eye and scar examination in September 2014.  After review of the evidence of record and examination of the Veteran, the examiner opined that "cataracts peripheral retinal degeneration, and pinguecula were not caused by injury; were not noted in service."  The examiner also stated that there was no visible scar above the Veteran's left eye seen on examination.

The Board finds the September 2013 VA medical opinion to be inadequate as the negative nexus opinion regarding cataracts, peripheral retinal degeneration, and pinguecula is improperly based on a lack of medical evidence in the Veteran's service treatment records or what was "noted in service."  The Veteran has asserted that he was hit in the left eye twice, once in 1963 and once in 1964.  The service treatment record show treatment for the left eye in October 1963 and April 1964.

Additionally, the medical opinion regarding the Veteran's scars is contradictory to statements and photographs submitted by the Veteran in December 2014 showing, what appears to be, a scar above the left eye.  The Veteran is also competent to report having a scar on his left eye.  See Veteran's December 2014 statement.  For these reasons, the Board finds that the September 2014 VA medical opinions lack probative value, and thus on remand, new medical opinions should be obtained.  38 C.F.R. § 4.2 (2014); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the Veteran's left eye disorder (a physical examination is not required unless deemed necessary).  The evidence of record and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.  

The examiner is asked to state whether it is at least as likely as not (50 percent probability or greater) that left eye conditions of iritis and photophobia were incurred in service, or were otherwise related to any aspect of the Veteran's service, to include the documented treatment regarding the left eye in October 1963 and April 1964.
 
A complete rationale for all opinions must be provided.  

2.  Schedule the Veteran for an appropriate examination, to determine the nature and etiology of any scars above the left eye.  The examiner must review the claims file, to include photographs submitted by the Veteran in December 2014.  Based upon a review of the claims file and examination of the Veteran, the examiner is asked to state whether it is at least as likely as not that the scars above the left eye are etiologically related to the Veteran's service, to include his documented treatment regarding the left eye in October 1963 and April 1964. 

A complete rationale for all opinions must be provided.  

3.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




